EVOLVE SOFTWARE, INC.

 

AMENDED AND RESTATED 2002 NONSTATUTORY STOCK OPTION PLAN

 

     1.             Purposes of the Plan.  The purposes of this Nonstatutory
Stock Option Plan are:

 

 

 * to attract and retain the best available personnel for positions of
   substantial responsibility,

 

 * to provide additional incentive to Service Providers, and

 

 * to promote the success of the Company's business.

                    Options granted under the Plan will be Nonstatutory Stock
Options.

 

     2.             Definitions.  As used herein, the following definitions
shall apply:

 

                    (a)           "Administrator" means the Board or any of its
Committees as shall be administering the Plan, in accordance with Section 4 of
the Plan.

 

                    (b)           "Applicable Laws" means the requirements
relating to the administration of stock option plans under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Options are, or
will be, granted under the Plan.

 

                    (c)           "Board" means the Board of Directors of the
Company.

 

                    (d)           "Code" means the Internal Revenue Code of
1986, as amended.

 

                    (e)           "Committee"  means a committee of Directors
appointed by the Board in accordance with Section 4 of the Plan.

 

                    (f)            "Common Stock" means the Common Stock of the
Company.

 

                    (g)           "Company" means Evolve Software, Inc., a
Delaware corporation.

 

                    (h)           "Consultant" means any person, including an
advisor, engaged by the Company or a Parent or Subsidiary to render services to
such entity.

 

                    (i)            "Director" means a member of the Board.

 

                    (j)            "Disability" means total and permanent
disability as defined in Section 22(e)(3) of the Code.

 

                    (k)           "Employee" means any person, including
Officers, employed by the Company or any Parent or Subsidiary of the Company.  A
Service Provider shall not cease to be an Employee in the case of (i) any leave
of absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor. 
Neither service as a Director nor payment of a director's fee by the Company
shall be sufficient to constitute "employment" by the Company.

 

                    (l)            "Exchange Act" means the Securities Exchange
Act of 1934, as amended.

 

                    (m)          "Fair Market Value" means, as of any date, the
value of Common Stock determined as follows:

 

 

     

 

--------------------------------------------------------------------------------

                                     (i)            If the Common Stock is
listed on any established stock exchange or a national market system, including
without limitation the Nasdaq National Market or The Nasdaq SmallCap Market of
The Nasdaq Stock Market, its Fair Market Value shall be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for the last market trading day prior to the time of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

 

                                     (ii)           If the Common Stock is
regularly quoted by a recognized securities dealer but selling prices are not
reported, the Fair Market Value of a Share of Common Stock shall be the mean
between the high bid and low asked prices for the Common Stock on the last
market trading day prior to the day of determination, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable;

 

                                     (iii)          In the absence of an
established market for the Common Stock, the Fair Market Value shall be
determined in good faith by the Administrator.

 

                    (n)           "Notice of Grant" means a written or
electronic notice evidencing certain terms and conditions of an individual
Option grant.  The Notice of Grant is part of the Option Agreement.

 

                    (o)           "Officer" means a person who is an officer of
the Company within the meaning of Section 16 of the Exchange Act and the rules
and regulations promulgated thereunder.

 

                    (p)           "Option" means a nonstatutory stock option
granted pursuant to the Plan, that is not intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

                    (q)           "Option Agreement" means an agreement between
the Company and an Optionee evidencing the terms and conditions of an individual
Option grant.  The Option Agreement is subject to the terms and conditions of
the Plan.

 

                    (r)            "Optioned Stock" means the Common Stock
subject to an Option.

 

                    (s)           "Optionee" means the holder of an outstanding
Option granted under the Plan.

 

                    (t)            "Parent" means a "parent corporation,"
whether now or hereafter existing, as defined in Section 424(e) of the Code.

 

                    (u)           "Plan" means this Amended and Restated 2002
Nonstatutory Stock Option Plan.

 

                    (v)           "Service Provider" means an Employee,
Consultant or Director.

 

                    (w)          "Share" means a share of the Common Stock.

 

                    (x)            "Subsidiary" means a "subsidiary
corporation," whether now or hereafter existing, as defined in Section 424(f) of
the Code.

 

     3.             Stock Subject to the Plan.  Subject to the provisions of
Section 12 of the Plan, the maximum aggregate number of Shares which may be
optioned and sold under the Plan is 3,500,000 Shares.  The Shares may be
authorized, but unissued, or reacquired Common Stock. 

 

                    If an Option expires or becomes unexercisable without having
been exercised in full, or is surrendered pursuant to an Option Exchange
Program, the unpurchased Shares which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated).

 

     4.             Administration of the Plan.

 

 

    -2- 

 

--------------------------------------------------------------------------------

                    (a)           Administration.  The Plan shall be
administered by (i) the Board or (ii) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

 

                    (b)           Powers of the Administrator.  Subject to the
provisions of the Plan, and in the case of a Committee, subject to the specific
duties delegated by the Board to such Committee, the Administrator shall have
the authority, in its discretion:

 

                                     (i)            to determine the Fair Market
Value of the Common Stock;

 

                                     (ii)           to select the Service
Providers to whom Options may be granted hereunder;

 

                                     (iii)          to determine whether and to
what extent Options are granted hereunder;

 

                                     (iv)          to determine the number of
shares of Common Stock to be covered by each Option granted hereunder;

 

                                     (v)           to approve forms of agreement
for use under the Plan;

 

                                     (vi)          to determine the terms and
conditions, not inconsistent with the terms of the Plan, of any award granted
hereunder.  Such terms and conditions include, but are not limited to, the
exercise price, the time or times when Options may be exercised (which may be
based on performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Option  or the
shares of Common Stock relating thereto, based in each case on such factors as
the Administrator, in its sole discretion, shall determine;

 

                                     (vii)         to reduce the exercise price
of any Option to the then current Fair Market Value if the Fair Market Value of
the Common Stock covered by such Option shall have declined since the date the
Option was granted;

 

                                     (viii)        to institute an Option
Exchange Program;

 

                                     (ix)           to construe and interpret
the terms of the Plan and awards granted pursuant to the Plan;

 

                                     (x)            to prescribe, amend and
rescind rules and regulations relating to the Plan, including rules and
regulations relating to sub-plans established for the purpose of satisfying
applicable foreign laws;

 

                                     (xi)           to modify or amend each
Option (subject to Section 14(b) of the Plan), including the discretionary
authority to extend the post-termination exercisability period of Options longer
than is otherwise provided for in the Plan;

 

                                     (xii)          to authorize any person to
execute on behalf of the Company any instrument required to effect the grant of
an Option previously granted by the Administrator;

 

                                     (xiii)         to determine the terms and
restrictions applicable to Options;

 

                                     (xiv)        to allow Optionees to satisfy
withholding tax obligations by electing to have the Company withhold from the
Shares to be issued upon exercise of an Option that number of Shares having a
Fair Market Value equal to the minimum amount required to be withheld.  The Fair
Market Value of the Shares to be withheld shall be determined on the date that
the amount of tax to be withheld is to be determined.  All elections by an
Optionee to have Shares withheld for this purpose shall be made in such form and
under such conditions as the Administrator may deem necessary or advisable; and

 

 

    -3- 

 

--------------------------------------------------------------------------------

                                     (xv)         to make all other
determinations deemed necessary or advisable for administering the Plan.

 

                    (c)           Effect of Administrator's Decision.  The
Administrator's decisions, determinations and interpretations shall be final and
binding on all Optionees and any other holders of Options.

 

     5.             Eligibility.  Options may be granted to Service Providers;
provided, however, that notwithstanding anything to the contrary contained in
the Plan, Options may not be granted to Officers and Directors.

 

     6.             Limitation.  Neither the Plan nor any Option shall confer
upon an Optionee any right with respect to continuing the Optionee's
relationship as a Service Provider with the Company, nor shall they interfere in
any way with the Optionee's right or the Company's right to terminate such
relationship at any time, with or without cause.

 

     7.             Term of Plan.  The Plan shall become effective upon its
adoption by the Board.  It shall continue in effect for a term of ten (10) years
unless sooner terminated under Section 14 of the Plan.

 

     8.             Term of Option.  The term of each Option shall be stated in
the Option Agreement.

 

     9.             Option Exercise Price and Consideration.

 

                    (a)           Exercise Price. 

 

                                     (i)          With respect to Shares granted
to a Service Provider who, at the time of grant of such Option, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the exercise price shall be
not less than 110% of the Fair Market Value per Share on the date of grant. 

 

                                     (ii)         With respect to Shares granted
to any other Service Provider, the per Share exercise price shall be no less
than 85% of the Fair Market Value per Share on the date of grant.

 

                                     (iii)        Notwithstanding the foregoing,
Options may be granted with a per Share exercise price of less than 100% of the
Fair Market Value on the date of grant pursuant to a merger or other corporate
transaction.

 

                    (b)           Waiting Period and Exercise Dates.  At the
time an Option is granted, the Administrator shall fix the period within which
the Option may be exercised and shall determine any conditions which must be
satisfied before the Option may be exercised.

 

                    (c)           Form of Consideration.  The Administrator
shall determine the acceptable form of consideration for exercising an Option,
including the method of payment.  Such consideration may consist entirely of:

 

                                     (i)            cash;

 

                                     (ii)           check;

 

                                     (iii)          promissory note;

 

                                     (iv)          other Shares, provided Shares
acquired from the Company, (A) have been owned by the Optionee for more than six
(6) months on the date of surrender, and (B) have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised;

 

                                     (v)           consideration received by the
Company under a cashless exercise program implemented by the Company in
connection with the Plan;

 

 

    -4- 

 

--------------------------------------------------------------------------------

                                     (vi)          a reduction in the amount of
any Company liability to the Optionee, including any liability attributable to
the Optionee's participation in any Company-sponsored deferred compensation
program or arrangement;

 

                                     (vii)         such other consideration and
method of payment for the issuance of Shares to the extent permitted by
Applicable Laws; or

 

                                     (viii)        any combination of the
foregoing methods of payment.

 

     10.           Exercise of Option.

 

                    (a)           Procedure for Exercise; Rights as a
Shareholder. Any Option granted hereunder shall be exercisable according to the
terms of the Plan and at such times and under such conditions as determined by
the Administrator and set forth in the Option Agreement.  Except in the case of
Options granted to Officers, Directors, and Consultants, Options shall become
exercisable at a rate of no less than 20% per year over five (5) years from the
date the Options are granted.  An Option may not be exercised for a fraction of
a Share.

 

                                     An Option shall be deemed exercised when
the Company receives: (i) written or electronic notice of exercise (in
accordance with the Option Agreement) from the person entitled to exercise the
Option, and (ii) full payment for the Shares with respect to which the Option is
exercised.  Full payment may consist of any consideration and method of payment
authorized by the Administrator and permitted by the Option Agreement and the
Plan.  Shares issued upon exercise of an Option shall be issued in the name of
the Optionee or, if requested by the Optionee, in the name of the Optionee and
his or her spouse.  Until the Shares are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
shareholder shall exist with respect to the Optioned Stock, notwithstanding the
exercise of the Option.  The Company shall issue (or cause to be issued) such
Shares promptly after the Option is exercised.  No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 12 of the Plan.

 

                                     Exercising an Option in any manner shall
decrease the number of Shares thereafter available, both for purposes of the
Plan and for sale under the Option, by the number of Shares as to which the
Option is exercised.

 

                    (b)           Termination of Relationship as a Service
Provider.  If an Optionee ceases to be a Service Provider, such Optionee may
exercise his or her Option within thirty (30) days of termination, or such
longer period of time as specified in the Option Agreement, to the extent that
the Option is vested on the date of termination (but in no event later than the
expiration of the term of the Option as set forth in the Option Agreement).  If,
on the date of termination, the Optionee is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan.  If, after termination, the Optionee does not exercise his or her
Option within the time specified by the Administrator, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

 

                    (c)           Disability of Optionee.  If an Optionee ceases
to be a Service Provider as a result of the Optionee's Disability, the Optionee
may exercise his or her Option within six (6) months of termination, or such
longer period of time as specified in the Option Agreement, to the extent the
Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement). 
If, on the date of termination, the Optionee is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option shall
revert to the Plan.  If, after termination, the Optionee does not exercise his
or her Option within the time specified herein, the Option shall terminate, and
the Shares covered by such Option shall revert to the Plan.

 

                    (d)           Death of Optionee.  If an Optionee dies while
a Service Provider, the Option may be exercised within six (6) months following
Optionee's death, or such longer period of time as specified in the Option
Agreement, to the extent that the Option is vested on the date of death (but in
no event later than the expiration of the term of such Option as set forth in
the Option Agreement) by the Optionee's designated beneficiary, provided such
beneficiary has been designated prior to Optionee's death in a form acceptable
to the Administrator.  If no such beneficiary has been designated by the
Optionee, then such Option may be exercised by the personal representative of
the Optionee's estate or by the person(s) to whom the Option is transferred
pursuant to the Optionee's will or in accordance with the laws of descent and
distribution.  If, at the time of death, the Optionee is not vested as to his or
her entire Option, the Shares covered by the unvested portion of the Option
shall immediately revert to the Plan.  If the Option is not so exercised within
the time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.

 

 

    -5- 

 

--------------------------------------------------------------------------------

     11.           Non-Transferability of Options.  Unless determined otherwise
by the Administrator, Options may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or the laws of
descent and distribution, and may be exercised during the lifetime of the
Optionee, only by the Optionee.  If the Administrator in its sole discretion
makes an Option transferable, such Option may only be transferred (i) by will,
(ii) by the laws of descent and distribution, or (iii) as permitted by Rule 701
of the Securities Act.

 

     12.           Adjustments, Dissolution or Liquidation or Change in Control.

 

                    (a)           Adjustments.  In the event that any dividend
or other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares occurs,
the Administrator, in order to prevent diminution or enlargement of the benefits
or potential benefits intended to be made available under the Plan, may (in its
sole discretion) adjust the number and class of Shares that may be delivered
under the Plan and/or the number, class, and price of Shares covered by each
outstanding Option.

 

                    (b)           Dissolution or Liquidation.  In the event of
the proposed dissolution or liquidation of the Company, the Administrator shall
notify each Optionee as soon as practicable prior to the effective date of such
proposed transaction.  The Administrator in its discretion may provide for an
Optionee to have the right to exercise his or her Option until ten (10) days
prior to such transaction as to all of the Optioned Stock covered thereby,
including Shares as to which the Option would not otherwise be exercisable.  In
addition, the Administrator may provide that any Company repurchase option
applicable to any Shares purchased upon exercise of an Option shall lapse as to
all such Shares, provided the proposed dissolution or liquidation takes place at
the time and in the manner contemplated.  To the extent it has not been
previously exercised, an Option will terminate immediately prior to the
consummation of such proposed action.

 

                    (c)           Merger or Asset Sale.  In the event of a
merger of the Company with or into another corporation, or the sale of
substantially all of the assets of the Company, each outstanding Option shall be
assumed or an equivalent option or right substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation.  In the
event that the successor corporation refuses to assume or substitute for the
Option, the Optionee shall fully vest in and have the right to exercise the
Option as to all of the Optioned Stock, including Shares as to which it would
not otherwise be vested or exercisable.  If an Option becomes fully vested and
exercisable in lieu of assumption or substitution in the event of a merger or
sale of assets, the Administrator shall notify the Optionee in writing or
electronically that the Option shall be fully vested and exercisable for a
period of fifteen (15) days from the date of such notice, and the Option shall
terminate upon the expiration of such period.  For the purposes of this
paragraph, the Option shall be considered assumed if, following the merger or
sale of assets, the option or right confers the right to purchase or receive,
for each Share of Optioned Stock, immediately prior to the merger or sale of
assets, the consideration (whether stock, cash, or other securities or property)
received in the merger or sale of assets by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the merger or sale of assets is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Option, for each Share of Optioned Stock to be
solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the merger or sale of assets.

 

 

    -6- 

 

--------------------------------------------------------------------------------

     13.           Date of Grant.  The date of grant of an Option shall be, for
all purposes, the date on which the Administrator makes the determination
granting such Option, or such other later date as is determined by the
Administrator.  Notice of the determination shall be provided to each Optionee
within a reasonable time after the date of such grant.

 

     14.           Amendment and Termination of the Plan.

 

                    (a)           Amendment and Termination.  The Board may at
any time amend, alter, suspend or terminate the Plan. 

 

                    (b)           Effect of Amendment or Termination.  No
amendment, alteration, suspension or termination of the Plan shall impair the
rights of any Optionee, unless mutually agreed otherwise between the Optionee
and the Administrator, which agreement must be in writing and signed by the
Optionee and the Company.  Termination of the Plan shall not affect the
Administrator's ability to exercise the powers granted to it hereunder with
respect to options granted under the Plan prior to the date of such termination.

 

     15.           Conditions Upon Issuance of Shares.

 

                    (a)           Legal Compliance.  Shares shall not be issued
pursuant to the exercise of an Option unless the exercise of such Option and the
issuance and delivery of such Shares shall comply with Applicable Laws and shall
be further subject to the approval of counsel for the Company with respect to
such compliance.

 

                    (b)           Investment Representations.  As a condition to
the exercise of an Option the Company may require the person exercising such
Option  to represent and warrant at the time of any such exercise that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required.

 

     16.           Inability to Obtain Authority.  The inability of the Company
to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company's counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.

 

     17.           Reservation of Shares.  The Company, during the term of this
Plan, will at all times reserve and keep available such number of Shares as
shall be sufficient to satisfy the requirements of the Plan.

 

     18.           Stockholder Approval.  The Plan shall be subject to approval
by the stockholders of the Company within twelve (12) months after the date the
Plan is adopted.  Such stockholder approval shall be obtained in the degree and
manner required under Applicable Laws.

 

     19.           Information to Optionees and Purchasers.  The Company shall
provide to each Optionee and to each individual who acquires Shares pursuant to
the Plan, not less frequently than annually during the period such Optionee or
purchaser has one or more Options outstanding, and, in the case of an individual
who acquires Shares pursuant to the Plan, during the period such individual owns
such Shares, copies of annual financial statements.  The Company shall not be
required to provide such statements to key employees whose duties in connection
with the Company assure their access to equivalent information.

 

 

    -7- 

 

--------------------------------------------------------------------------------

     20.           Limitation.  The Company shall not issue any Option if the
issuance of such Option would cause the aggregate of all shares of the Company's
capital stock underlying all issued and outstanding Options and stock purchase
rights (whether or not issued under the Plan) to exceed 30% (or such higher
percentage approved by the Company's securityholders in accordance with Section
260.140.45 of Title 10 of the California Code of Regulations) of the Company's
issued and outstanding capital stock (with shares of preferred stock being
counted on an as if converted to common stock basis); provided, however, that
this prohibition shall terminate and be of no further force or effect at such
time as the Company shall become a "listed corporation" within the meaning of
Section 301.5 of the California Corporations Code.

 

 

    -8- 

 

--------------------------------------------------------------------------------

EVOLVE SOFTWARE, INC.

 

AMENDED AND RESTATED 2002 NONSTATUTORY STOCK OPTION PLAN

 

STOCK OPTION AGREEMENT

 

              Unless otherwise defined herein, the terms defined in the Amended
and Restated 2002 Nonstatutory Stock Option Plan shall have the same defined
meanings in this Stock Option Agreement.

 

I.              NOTICE OF STOCK OPTION GRANT

 

               Name:

 

               Address:

 

               The undersigned Optionee has been granted an Option to purchase
Common Stock of the Company, subject to the terms and conditions of the Plan and
this Option Agreement, as follows:

 

               Date of
Grant                                                       
                                                                                       

 

               Vesting Commencement Date                           
                                                                                       

 

               Exercise Price per Share                                     
$                                                                                     

 

               Total Number of Shares Granted                      
                                                                                       

 

               Total Exercise Price                                             
$                                                                                     

 

               Type of
Option:                                                    Nonstatutory Stock
Option

 

               Term/Expiration Date:                                         
                                                                                       

 

               Vesting Schedule:

 

               This Option shall be exercisable, in whole or in part, according
to the following vesting schedule:

 

               [25% of the Shares subject to the Option shall vest twelve months
after the Vesting Commencement Date, and 1/48 of the Shares subject to the
Option shall vest each month thereafter on the same day of the month as the
Vesting Commencement Date, subject to Optionee continuing to be a Service
Provider on such dates.]

 

 

     

 

--------------------------------------------------------------------------------

               Termination Period:

 

               This Option shall be exercisable for three (3) months after
Optionee ceases to be a Service Provider.  Upon Optionee's death or Disability,
this Option may be exercised for one (1) year after Optionee ceases to be a
Service Provider.  In no event may Optionee exercise this Option after the
Term/Expiration Date as provided above.

 

II.            AGREEMENT

 

               1.             Grant of Option.  The Plan Administrator of the
Company hereby grants to the Optionee named in the Notice of Grant (the
"Optionee"), an option (the "Option") to purchase the number of Shares set forth
in the Notice of Grant, at the exercise price per Share set forth in the Notice
of Grant (the "Exercise Price"), and subject to the terms and conditions of the
Plan, which is incorporated herein by reference.  Subject to Section 14(b) of
the Plan, in the event of a conflict between the terms and conditions of the
Plan and this Option Agreement, the terms and conditions of the Plan shall
prevail.

 

               2.             Exercise of Option.

 

                              (a)           Right to Exercise.  This Option
shall be exercisable during its term in accordance with the Vesting Schedule set
out in the Notice of Grant and with the applicable provisions of the Plan and
this Option Agreement.

 

                              (b)           Method of Exercise.  This Option
shall be exercisable by delivery of an exercise notice in the form attached as
Exhibit A (the "Exercise Notice") which shall state the election to exercise the
Option, the number of Shares with respect to which the Option is being
exercised, and such other representations and agreements as may be required by
the Company. The Exercise Notice shall be accompanied by payment of the
aggregate Exercise Price as to all Exercised Shares.  This Option shall be
deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by the aggregate Exercise Price.

 

                              No Shares shall be issued pursuant to the exercise
of an Option unless such issuance and such exercise complies with Applicable
Laws.  Assuming such compliance, for income tax purposes the Shares shall be
considered transferred to the Optionee on the date on which the Option is
exercised with respect to such Shares.

 

               3.             Method of Payment.  Payment of the aggregate
Exercise Price shall be by any of the following, or a combination thereof, at
the election of the Optionee:

 

                              (a)           cash or check;

 

                              (b)           consideration received by the
Company under a formal cashless exercise program adopted by the Company in
connection with the Plan; or

 

                              (c)           surrender of other Shares which, (i)
in the case of Shares acquired from the Company, either directly or indirectly,
have been owned by the Optionee for more than six (6) months on the date of
surrender, and (ii) have a Fair Market Value on the date of surrender equal to
the aggregate Exercise Price of the Exercised Shares.

 

               4.             Restrictions on Exercise.  This Option may not be
exercised until such time as the Plan has been approved by the shareholders of
the Company, or if the issuance of such Shares upon such exercise or the method
of payment of consideration for such shares would constitute a violation of any
Applicable Law.

 

               5.             Non-Transferability of Option.  This Option may
not be transferred in any manner otherwise than by will or by the laws of
descent or distribution and may be exercised during the lifetime of Optionee
only by Optionee.  The terms of the Plan and this Option Agreement shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Optionee.

 

 

    -2- 

 

--------------------------------------------------------------------------------

               6.             Term of Option.  This Option may be exercised only
within the term set out in the Notice of Grant, and may be exercised during such
term only in accordance with the Plan and the terms of this Option.

 

               7.             Tax Consequences.  Set forth below is a brief
summary as of the date of this Option of some of the federal tax consequences of
exercise of this Option and disposition of the Shares.  THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. 
THE OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR
DISPOSING OF THE SHARES.

 

                              (a)           Exercise of NSO.  There may be a
regular federal income tax liability upon the exercise of an NSO.  The Optionee
will be treated as having received compensation income (taxable at ordinary
income tax rates) equal to the excess, if any, of the Fair Market Value of the
Shares on the date of exercise over the Exercise Price.  If Optionee is an
Employee or a former Employee, the Company will be required to withhold from
Optionee's compensation or collect from Optionee and pay to the applicable
taxing authorities an amount in cash equal to a percentage of this compensation
income at the time of exercise, and may refuse to honor the exercise and refuse
to deliver Shares if such withholding amounts are not delivered at the time of
exercise.

 

                              (b)           Disposition of Shares.  If Shares
are held for at least one (1) year, any gain realized on disposition of the
Shares will be treated as long-term capital gain for federal income tax
purposes. 

 

               8.             Withholding Taxes.  Optionee agrees to make
appropriate arrangements with the Company (or the Parent or Subsidiary employing
or retaining Optionee) for the satisfaction of all Federal, state, local and
foreign income and employment tax withholding requirements applicable to the
Option exercise.  Optionee acknowledges and agrees that the Company may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise.

 

               9.             Entire Agreement; Governing Law.  The Plan is
incorporated herein by reference.  The Plan and this Option Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Optionee with respect to the subject matter hereof, and may not be
modified adversely to the Optionee's interest except by means of a writing
signed by the Company and Optionee.  This agreement is governed by the internal
substantive laws but not the choice of law rules of California.

 

               10.           No Guarantee of Continued Service.  OPTIONEE
ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER).  OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH OPTIONEE'S RIGHT OR THE COMPANY'S
RIGHT TO TERMINATE OPTIONEE'S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME,
WITH OR WITHOUT CAUSE.

 

               Optionee acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Option subject to all of the terms and provisions thereof. 
Optionee has reviewed the Plan and this Option in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option and
fully understands all provisions of the Option.  Optionee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Option. 
Optionee further agrees to notify the Company upon any change in the residence
address indicated below.

 

 

    -3- 

 

--------------------------------------------------------------------------------

OPTIONEE                                                                                           
EVOLVE SOFTWARE, INC.

 

                                                                                               
               
                                                                                                     

Signature                                                                                              
By

 

                                                                                               
               
                                                                                                     

Print
Name                                                                                            
Title

 

                                                                                               

                                                                                               

Residence Address

 

 

    -4- 

 

--------------------------------------------------------------------------------

EXHIBIT A

 

EVOLVE SOFTWARE, INC.

 

AMENDED AND RESTATED 2002 NONSTATUTORY STOCK OPTION PLAN

 

EXERCISE NOTICE

 

 

 

Evolve Software, Inc.

1400 65th Street, Suite 100

Emeryville, California 94608

Attention: [__________]

 

               1.     Exercise of Option.  Effective as of today, _____________,
_____, the undersigned ("Optionee") hereby elects to exercise Optionee's option
to purchase ________________ shares of the Common Stock (the "Shares") of Evolve
Software, Inc. (the "Company") under and pursuant to the Amended and Restated
2002 Nonstatutory Stock Option Plan (the "Plan") and the Stock Option Agreement
dated ____________, ____ (the "Option Agreement").

 

               2.     Delivery of Payment.  Optionee herewith delivers to the
Company the full purchase price of the Shares, as set forth in the Option
Agreement, and any and all withholding taxes due in connection with the exercise
of the Option.

 

               3.     Representations of Optionee.  Optionee acknowledges that
Optionee has received, read and understood the Plan and the Option Agreement and
agrees to abide by and be bound by their terms and conditions.

 

               4.     Rights as Shareholder.  Until the issuance of the Shares
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a shareholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option.  The Shares shall be issued
to the Optionee as soon as practicable after the Option is exercised in
accordance with the Option Agreement.  No adjustment shall be made for a
dividend or other right for which the record date is prior to the date of
issuance except as provided in Section 12 of the Plan.

 

               5.     Tax Consultation.  Optionee understands that Optionee may
suffer adverse tax consequences as a result of Optionee's purchase or
disposition of the Shares.  Optionee represents that Optionee has consulted with
any tax consultants Optionee deems advisable in connection with the purchase or
disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.

 

               6.     Successors and Assigns.  The Company may assign any of its
rights under this Exercise Notice to single or multiple assignees, and this
Exercise Notice shall inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer herein set forth, this
Exercise Notice shall be binding upon Optionee and his or her heirs, executors,
administrators, successors and assigns.

 

               7.     Interpretation.  Any dispute regarding the interpretation
of this Exercise Notice shall be submitted by Optionee or by the Company
forthwith to the Administrator which shall review such dispute at its next
regular meeting.  The resolution of such a dispute by the Administrator shall be
final and binding on all parties.

 

               8.     Governing Law; Severability.  This Exercise Notice is
governed by the internal substantive laws but not the choice of law rules, of
California.

 

 

     

 

--------------------------------------------------------------------------------

               9.     Entire Agreement.  The Plan and Option Agreement are
incorporated herein by reference.  This Exercise Notice, the Plan, the Option
Agreement and the Investment Representation Statement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Optionee with respect to the subject matter hereof, and may not be modified
adversely to the Optionee's interest except by means of a writing signed by the
Company and Optionee.

 

 

 

Submitted
by:                                                                                      
Accepted by:

 

OPTIONEE                                                                                           
EVOLVE SOFTWARE, INC.

 

 

 

                                                                                               
               
                                                                                                     

Signature                                                                                              
By

 

                                                                                               
                         
                                                                                            

Print
Name                                                                                            
Title

 

Address:                                                                                               
Address:

                                                                                               
                1400 65th Street, Suite 100

                                                                                               
                Emeryville, California 94608

 

 

                                                                                                               
                                                                                                     

                                                                                                               
Date Received

 

 

    -2- 

 

--------------------------------------------------------------------------------